Opinion by
Will-son, J.
*459October 17, 1888.
§ 383. Limitation; absence from the state stops the-running of, when; case stated. This suit was instituted hy appellants in the county court on January 6, 1888, against appellees upon a judgment recovered by the former against the latter, in the state of Mississippi, of date October 5, 1880. Appellees pleaded the statute of limitations of the state of Mississippi, which statute bars an action upon a judgment after the lapse of seven years from the rendition thereof. Appellants replied to said plea that before the rendition of said judgment appellees had removed from the state of Mississippi to the state of Texas, and had continuously resided in the state of Texas, and been absent from the state of Mississippi ever since their removal as aforesaid. This reply is based upomarticle 2618 of the Revised Statutes of Mississippi. The allegations in said reply were proved by the evidence. A jury having been waived, the judge sustained the plea of the statute of limitations, and rendered judgment that appellants take nothing by th’eir suit, etc. Held, that the judgment is erroneous. Under article 2618 of the Revised Statutes of Mississippi, the statute of limitations of that state has never commenced to run in favor of appellees because of their absence from said state and residence in Texas. It would not begin to run in their favor until their return to Mississippi. [62 Miss. 763; 60 id. 839; 57 id. 739; Wood on Lim. § 244 et seg.]
Reversed and remanded.